The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mark Levine on 3/9/2021.

The application has been amended as follows: 

Regarding Claim 14: Please replace “The golf aid system of claim 14” on line 1 with “The golf aid system of claim 13” instead.

Regarding Claim 15: Please replace “The golf aid system of claim 14” on line 1 with “The golf aid system of claim 13” instead.



Regarding Claim 17: Please replace “The golf aid system of claim 14” on line 1 with “The golf aid system of claim 13” instead.

Regarding Claim 18: Please replace “The golf aid system of claim 14” on line 1 with “The golf aid system of claim 13” instead.

Regarding Claim 19: Please replace “The golf aid system of claim 14” on line 1 with “The golf aid system of claim 13” instead.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Regarding independent claim 1, the closest prior art Penn et al., US 20150126308 (Penn) in further view of and Beno et al., US 20120316843 (Beno) and Niegowski, US 20160325171 (Niegowski) teaches: 



Regarding independent claim 13, the closest prior art Penn et al., US 20150126308 (Penn) in further view of and Beno et al., US 20120316843 (Beno) and Niegowski, US 20160325171 (Niegowski) teaches: A golf aid system for assisting a user with a golf shot on a golf course using a portable electronic device, the portable electronic device including a processor, an electronic display, and a wireless communications device, the golf aid system comprising: a plurality of club sensors configured to attach to a plurality of golf clubs selectable from a plurality of available golf clubs and operable to communicate club indication signals with the portable electronic device; a data storage device operable to communicate with the portable electronic device via the wireless communication device, the data storage device storing club statistics for the plurality of available golf clubs; and a set of processor-executable instructions configured to be stored on a memory device of the portable electronic device, the set of processor-executable instructions being operable to cause the processor to: receive location data indicative of a location of the user on the golf course; determine a current hole of the user on the golf course based on the received location data; determine, based on the club indication signals received by the portable electronic device from the club sensors, a respective club type for each of the golf clubs selected by the user from the plurality of 
	However, the prior art fails to teach: responsive to a determination that the second risk-weighted optimization score is higher than the first risk-weighted optimization score, dynamically adjust the first recommended target location to the second recommended target of Application No.: 16/261,997Page 6 of 15 location based on the respective club statistic and the respective club type of a second of the selected golf clubs. 

Regarding independent claim 20, the closest prior art Penn et al., US 20150126308 (Penn) in further view of and Beno et al., US 20120316843 (Beno) and Niegowski, US 20160325171 (Niegowski) and Geisner et al., US 20130095924 (Geisner) teaches: An electronic golf aid device for assisting a user with a golf shot on a golf course, the electronic golf aid device comprising: a headgear component configured to be worn by the user; a heads-up display (HUD) device attached to the headgear component and 
However, the prior art fails to teach: responsive to a determination that the second risk-weighted optimization score is higher than the first risk-weighted optimization score, dynamically adjust the first recommended target location to the .
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
	

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY KEITH WONG whose telephone number is (571)270-3003.  The examiner can normally be reached on M-F: 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 5712701344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/JEFFREY K WONG/Examiner, Art Unit 3715                                                                                                                                                                                                        
/TRAMAR HARPER/Primary Examiner, Art Unit 3715